Wright, J.,
dissenting. As I wrote in my dissent in State ex rel. Fenley v. Ohio Historical Soc. (1992), 64 Ohio St.3d 509, 515, 597 N.E.2d 120, 125, I share Justice Douglas’s approach to R.C. 149.43(B). I continue to believe that this statute “ ‘requires custodians of public records to accept and honor, upon payment of a reasonable fee, requests for public records to be mailed to a requesting person.’ ” Id. at 514-515, 597 N.E.2d at 125 (Douglas, J., dissenting). If the present case were indistinguishable from Fenley, however, the doctrine of stare decisis might well require me to concur in today’s judgment. But this case is distinguishable from Fenley, and even more clearly than Fenley illustrates the error of the majority’s position. Therefore, I respectfully dissent.
The Cuyahoga County Clerk of Courts has asked this court to vacate a writ of mandamus issued by the court of appeals. In the court of appeals, Carl A. Nelson, Sr. sought and obtained a writ of mandamus to compel the clerk to *50provide copies of certain records pursuant to R.C. 149.43. There is no dispute that the records he seeks are public records or that the clerk’s office is a public office under R.C. 149.43(A). The clerk was willing to provide copies of the records, but only after Nelson paid a $1.00 per page fee for copying. Nelson was willing to pay postage for the records to be mailed to the prison where he could inspect them and copy only those portions he desired at the rate of $.12 per page. He was also willing to pay the return postage. Nelson explained to the court of appeals that at his current prison wage he could not afford the copying fee charged by the clerk of courts.
The court of appeals recognized that R.C. 149.43(C) “entitle[d] all persons, at a minimum, to inspect public records.” (Emphasis sic.) Writing for a unanimous panel, Judge Patton issued the following order:
“(1) Respondent Clerk of Court is to notify relator of the cost of postage to mail the records to the Marion Correctional facility;
“(2) Upon receipt of the postage, respondent Clerk of Court is to mail the records, to the Superintendent of the Marion facility;
“(3) Within two weeks of receipt of the records, the superintendent is to collect the amount of return postage from relator and make the records available for relator’s inspection and copying at the institution’s copying fee, all under supervision; and
“(4) The Superintendent is to mail the records back to the Clerk of Court.”
The court of appeals’ order is true to the scope and purpose of R.C. 149.43. Ohio’s public-records law is necessarily broad. “ 'The rule in Ohio is that public records are the people’s records, and that the officials in whose custody they happen to be are merely trustees for the people; therefore anyone may inspect such records at any time, subject only to the limitation that such inspection does not endanger the safety of the record, or unreasonably interfere with the discharge of the duties of the officer having custody of the same.’ ” Dayton Newspapers, Inc. v. Dayton (1976), 45 Ohio St.2d 107, 109, 74 O.O.2d 209, 211, 341 N.E.2d 576, 577-578. ''* * * [T]he law’s public purpose requires a broad construction of the provisions defining public records. Because the law is intended to benefit the public through access to records, this court has resolved doubts in favor of disclosure.” State ex rel. Cincinnati Post v. Schweikert (1988), 38 Ohio St.3d 170, 173, 527 N.E.2d 1230, 1232. Thus, in a 1976 opinion for the court, Chief Justice O’Neill wrote:
“The relator seeks records which the General Assembly has declared to be public records. The statute makes them available to any member of the public, including the relator, at any reasonable time. No pleading of too much expense, or too much time involved, or too much interference with normal *51duties, can be used by the respondent to evade the public’s right to inspect and obtain a copy of public records within a reasonable time. The respondent is under a statutory duty to organize his office and employ his staff in such a way that his office will be able to make these records available for inspection and to provide copies when requested within a reasonable time.” (Emphasis added.) State ex rel. Beacon Journal Publishing Co. v. Andrews (1976), 48 Ohio St.2d 283, 289, 2 O.O.3d 434, 437, 358 N.E.2d 565, 569. This court’s interpretation of the public-records statute has never before been dependent on the ability of the records seeker to travel to the office in which the records are kept.
R.C. 149.43(B) provides:
“All public records shall be promptly prepared and made available for inspection to any person at all reasonable times during regular business hours. Upon request, a person responsible for public records shall make copies available at cost, within a reasonable period of time. In order to facilitate broader access to public records, governmental units shall maintain public records in such a manner that they can be made available for inspection in accordance with this division.” (Emphasis added.)
In Fenley, supra, this court held that a custodian of public records “has no clear legal duty under R.C. 149.43(B) to transmit copies of those records by mail * * Id., 64 Ohio St.3d at 510, 597 N.E.2d at 121. Fenley involved a genealogist, Ann Fenley, who requested that the Ohio Historical Society (“Society”) photocopy and send to her a copy of a certain death certificate. Fenley argued that the Society was obligated to provide these services at cost, plus postage, and brought a mandamus action when the Society refused to do so. It was undisputed that the Society was a custodian of public records and stipulated that the document sought was a public record under R.C. 149.43.
A majority accepted the Society’s argument that all R.C. 149.43 requires of custodians “is to allow inspection and copying at their place of business during business hours.” Id. at 511, 597 N.E.2d at 122. “A custodian of public records,” the court went on to say, “who makes those records available for inspection, and who makes copies available upon request at the governmental unit’s place of business, fulfills the responsibilities placed upon him or her by R.C. 149.43.” Id.
Although I disagree with this conclusion, the facts of Fenley do not show that Fenley was unable to travel to the Historical Society, search the records, and copy the death certificate she was seeking. Thus, the records were, in a literal sense, “available” for Fenley’s inspection. This crucial fact distinguishes the Fenley case from today’s case.
*52Nelson is locked in prison. He is unable to leave his cell, get in a car, drive to Cleveland, and copy the records he seeks. He clearly cannot afford the $1.00 per page copying fee the clerk of courts has demanded — a fee which people who can travel to the clerk’s office are not forced to pay in advance. In a very real sense the public records Nelson seeks, which he has an undisputed right to examine, are unavailable for his inspection. As a matter of undeniable common sense the records cannot be made “available upon request at the governmental unit’s place of business.” See Fenley, supra, at 511, 597 N.E.2d at 122.
The final sentence of R.C. 149.43(B) states: “In order to facilitate broader access to public records, governmental units shall maintain public records in such a manner that they can be made available for inspection in accordance with this division.” (Emphasis added.) I believe that the right of the public to obtain records is important enough that a records custodian must accommodate those unable to travel to the records office so that the records “can be made available for inspection.” (Emphasis added.) To achieve the results required by R.C. 149.43 will sometimes demand flexibility from records custodians. If a custodian is unwilling to seek creative solutions, then a court must. In this case the court of appeals crafted an acceptable solution to a difficult problem. It properly balanced the need to keep the records safe and the clerk of courts’ financial concerns with Nelson’s right to examine the records. I would not disturb its judgment.
By reversing the court below, however, the majority seems to hold that people who are physically unable to travel to the public-records custodian are not entitled to obtain public records to the same extent as people who are able to do so in person. This decision has a most devastating impact on the right of prisoners, hospitalized people, and the disabled to examine public records. I feel that the court has foreclosed to these groups rights under the public-records statute expressly granted to all Ohioans by the General Assembly. As to the hospitalized and the disabled, I am especially concerned that this decision may violate the Americans With Disabilities Act of 1990, Section 12101 et seq., Title 42, U.S.Code.2 See Fenley, supra, at 516, 597 N.E.2d at 126 (Wright, J., dissenting). I am also concerned that it implicates the equal protection rights of prisoners.
With the exception of Fenley, our recent decisions have interpreted R.C. 149.43 broadly in accordance with the intent of the General Assembly. See, e.g., State ex rel. Toledo Blade Co. v. Univ. of Toledo Found. (1992), 65 Ohio *53St.3d 258, 602 N.E.2d 1159. The majority’s refusal to permit people who cannot travel to the records custodian to enjoy their rights under R.C. 149.43 requires a most narrow reading of the statute. I would hold that in a case in which one seeking to examine a public record is physically unable to obtain the record in person, a public-records custodian is obligated by R.C. 149.43(B) to make the requested record available to that person for inspection without prepayment of a copying fee. I would not set forth firm guidelines as to how this must be done; each case is unique and must be dealt with in its own manner.
The reasonable and well-conceived order of the court of appeals should be affirmed.
Pfeifer, J., concurs in the foregoing dissenting opinion.

. Because the implications of the Americans With Disabilities Act was not raised by the parties, it is not appropriate to speculate further on its applicability at this time.